Citation Nr: 0111130	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1963 to July 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for asthma, as new and material 
evidence, sufficient to reopen the claim, had not been 
submitted.

The veteran was previously denied service connection for 
asthma by June 1966 rating decision; he was notified by 
letter in June 1966, sent to his last known address.  No 
appeal was initiated within one year thereafter.  


FINDINGS OF FACT

1.  The June 1966 rating decision denying service connection 
for asthma is final.

2.  Evidence received since the June 1966 denial of service 
connection for asthma does not bear directly and 
substantially on the specific matter under consideration; is 
cumulative or redundant; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed, rendering the June 1966 
rating decision final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of service connection for asthma.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1963 entry examination report did not indicate any 
abnormalities aside from a small scar.  On a patient history 
form completed in October 1963, the veteran indicated that he 
suffered from hay fever.  He denied ever having asthma.  

In June 1964, service medical records indicate that he began 
seeking treatment for hay fever.  That month, he was treated 
at an Air Force hospital in Portland, Oregon.  He was 
diagnosed with perennial allergic rhinitis and allergic 
conjunctivitis.  He was discharged from service in July 1964 
due to severe hay fever. 

Medical records from May 1965 indicate that he sought 
treatment for hay fever.  The source of these records is 
unclear.  However, they appear to be VA records.  

In May 1966, he filed a claim for benefits seeking service 
connection for hay fever.  He indicated that he sought 
treatment at the Portland, Oregon Air Force Hospital, Travis 
Air Force Base. Oak Knoll Naval Hospital, Kaiser Foundation, 
and the Concord Naval Dispensary.  That month he amended his 
claim to include service connection for asthma.  He 
identified treatment that month at Kaiser Foundation.

In May 1966, the RO requested treatment records from Oak 
Knoll Naval Hospital in Oakland and from the Concord Naval 
Dispensary.  The RO informed him that he would have to obtain 
records from the Kaiser Foundation on his own, as VA does not 
pay the duplication fees charged.  

By June 1966 rating decision, the RO denied service 
connection for allergic rhinitis and asthma.  That decision 
became final, as he did not file a timely appeal following 
notice thereof sent to his last known address of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 1987, he filed a claim to reopen the June 1966 
rating decision.  In November 1987, the RO notified him that 
the 1966 decision had become final and that he would have to 
submit new and material evidence in order to reopen his claim 
of service connection.

October 1988 medical records appearing to come from Kaiser 
Permanente reflect treatment for an asthma attack.  September 
1996 medical records from Kaiser Permanente mention a history 
of asthma.

By September 1997 communication, the veteran again sought to 
reopen his claim of service connection for asthma.  

In December 1997, the RO requested medical records concerning 
asthma from Kaiser Permanente.  Treatment records from as 
early as 1969 were received.  However, early medical records 
do not pertain to asthma.  That month, the RO requested 
records from the Martinez VA Medical Center (MC).  

In March 1998, the RO requested records from the Pleasant 
Hill Northern California Health Care System (NCHC).  A 
response indicated that no medical records existed for the 
relevant time period.

In April 1998, the veteran indicated that he sought treatment 
at the Martinez VAMC that month.  He indicated that he would 
forward associated records to the RO.

By May 1998 rating decision, the RO denied service connection 
for asthma, as new and material evidence sufficient to reopen 
the claim had not been submitted.

In September 1998, the RO requested records from the Martinez 
VAMC.  VA medical records dating in 1998 were received, 
presumably from the Martinez VAMC.  VA records from May 1998 
reflect a history of asthma as reported by the veteran.  

In December 1998, he asked the RO to obtain medical records 
from Oak Knoll Naval Hospital dating from 1964 and 1965.  

In December 1998, he testified at a personal hearing at the 
RO that he was sent to Portland Air Force Hospital and then 
to the David Grant Medical Center and to Travis Air Force 
Base (AFB), and it was then that he was diagnosed with 
asthma.  He reported being treated subsequently at the 
Martinez VAMC.  

That month, the RO requested records from the Martinez VAMC 
from 1964 and 1965.  The veteran's representative by December 
1998 letter to the RO indicated that there were no Surgeon 
General's Office records pertaining to the veteran at Travis 
AFB; however, he asked that records from Travis AFB Hospital 
be obtained.  

The RO requested records from NCHC in late 1998; in February 
1999, NCHC reported that it could not locate records 
pertaining to the veteran.  

Between December 1998 and August 1999, the RO made at least 
five requests for Oak Knoll medical records.  An August 1999 
report of contact indicates that no records pertaining to the 
veteran from 1964 and 1965 could be located.  A subsequent 
search was conducted, and a notation dated in February 2000 
indicates that no records were found.

A February 2000 report of contact indicates that no records 
were found at the VA Liaison Unit in St. Louis.

While perfecting his appeal, he indicated on the VA Form 9 
that Oak Knoll records are located in either St. Louis or 
Seattle, and he asked that another search for records dating 
from July 1964 to December 1995 be conducted.

Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

Analysis

With the above considerations, the Board must review all of 
the evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in June 1966, at which time it was noted that 
service medical records make no mention of asthma.  VA 
records from October 1964 to May 1965 were also silent as to 
asthma, although hay fever and rhinitis are mentioned.  

Since the June 1966 rating decision, new evidence has been 
submitted.  However, not all new evidence is material.  See 
Hodge, supra.  Currently, there are medical records in the 
claims file that reflect a history of asthma.  However, there 
are no records of actual treatment for asthma, the origin of 
asthma, its severity, or, indeed, whether it presents a 
current problem.  Thus, the evidence submitted since the 
final June 1966 final decision does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's claimed disability and does not constitute new 
and material evidence sufficient to reopen the claim of 
service connection for asthma.  Id.  See also, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Final Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
November 1987 rating decision that he would need to submit 
new and material evidence for his claim to be reopened.  He 
was informed of such again by SOC and SSOC.  Thus, VA has met 
its duty of notification to the veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  By October 1997 letter, the RO asked the veteran 
to supply information regarding places and dates of 
treatment.  The RO requested all relevant treatment records 
identified by the veteran, some on numerous occasions.  The 
RO obtained all available records, and responses regarding 
Oak Knoll Naval Hospital indicate that there are no records 
pertaining to treatment at that facility.  Hence, any duty to 
assist has been fulfilled under VCAA.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and expenditure of limited VA resources is not 
warranted.  


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, the claim 
of service connection for asthma is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

